Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
	In view of the Appeal Brief filed on 3/31/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
	To avoid abandonment of the application, appellant must exercise one of the following two options:
file a reply under 37 CFR 1.111 (if this Office Action is non-final) or a reply under 37 CFR 1.113 (if this Office Action is final); or,
initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                                        






Allowable Subject Matter
Claims 3, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/sales activities or behaviors, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: receiving user interaction data and viewability related metric data for a set of digital assets, wherein the metric data includes information related to a percentage of at least one 3D digital asset out of the set of digital assets/generating a list of digital assets sorted based on the metric data of the at least one digital asset/transmitting information related to the at least one digital asset and the sorted list/the information related to the digital asset with the highest metric data value is displayed first, and wherein information related to the set of digital assets is ordered based on the sorted list. Applicant’s Specification provides further context to the claimed invention as pertaining to the commercial interaction – i.e. advertising or sales activities/behaviors- realm: “embodiments of the invention relate to displaying information with smart objects that can, in one embodiment, be used for advertising purposes in a three dimensional environment”, “digital advertising currently requires creating specific and customized content…and placing them directly at various forms of digital platforms”, “In various embodiments, smart objects can be used for services related to advertising, notification, or generally for any service that can personalize a viewer’s environment with 3D content that is relevant to each viewer.” Claim 1 also recites the abstract concept of a mental concept -  i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: generating a list of digital assets sorted based on the metric data of the at least one digital asset. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements – see below, and thus is still in the mental process category.
	This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of 3D digital assets within a 3D environment, a computing device and a user interface. The computing device/user interface represent generic computing elements. Performing the limitations within a 3D environment/using 3D digital objects does no more than link the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the computing device/user interface represent generic computing elements. They are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.  Performing the limitations within a 3D environment/using 3D digital objects does no more than link the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 8, 15 are directed to a computer -readable medium and system, respectively, therefore meeting the Step 1 eligibility criterion. They comprise similar limitations to those of method claim 1. Claims 8, 15 do recite the same abstract idea as claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  
Dependent claims 2, 4-7, 9, 11-14, 16, 18-20 further include the additional limitations of an asset manager residing on a client machine, using ray casting techniques to determine 3D digital asset rendering data, displaying data on the user interface upon a tap or selection on the user interface. The client machine/asset manager residing on a client machine represent generic computing elements. Displaying data on a user interface based on the user interface interaction (tap/selection on the interface) represents insignificant extra-solution activity – i.e. interacting with a user interface via a selection/tap action represents a well known and commonly means of using and interacting with a user interface, as known to one of ordinary skill art at the effective filing date of the invention. Using ray casting techniques to determine image rendering represents insignificant extra-solution activity – i.e. it represents a well known and commonly basis for 3D modeling and image rendering, as known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.  



The prior art of record does not teach neither singly nor in combination the limitations of claims 3, 10, 17.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Marsland et al. (8591304) in further view of Belenguer (20100217666).
As per Claims 1, 8, Marsland teaches a method and computer-readable medium comprising:
	receiving, by a computing device, user interaction and viewability related metric data of a set of 3D digital assets in the 3D environment;   (Marsland teaches receiving user interaction data of a set of 3D digital assets in a 3D environment: at least fig 6 and associated text, col5 , lines 60-67 –“may send player engagement information…to the game server”. Marsland teaches receiving information related to how well the “branded virtual objects fit at the placement position of the selected virtual object” – at least col9, lines 60-67 and col 10, lines 1-3, which is construed as “viewability related metric data of a set of 3D digital assets” in a 3D environment.)
	generating, by the computing device, a list of 3D digital assets sorted based on the metric data of at least one 3D digital asset out of the set of 3D digital assets;   (   Marsland, at least: abstract, col.15, lines 1-20 and 45-67 – “may cause the search results to be sorted based on a level of player engagements with the branded virtual objects”, fig5; Marsland also teaches sorting the objects based on their viewability related data – at least col9, lines 60-67 and col10, lines 1-3)
	transmitting, by the computing device, information related to the at least one 3D digital asset and the sorted list to the user interface;    (at least: fig6 and associated text, fig5 and associated text, col15)
	the information related to the 3D digital asset with the highest metric data value is displayed first on the user interface, and wherein information related to the set of 3D digital assets is ordered based on the sorted list.  (at least: fig6 and associated text, fig5 and associated text, col15; Marsland also teaches sorting the objects based on their viewability related data – at least col9, lines 60-67 and col10, lines 1-3))
	Marsland teaches a 3D environment, as well as receiving 3D object data that includes viewability related metric data- as noted above, but fails to teach: 
	the metric data includes information related to a percentage of at least one 3D digital asset out of the set of 3D digital assets displayed on the user interface;  
	However, Belenguer teaches:
	the metric data includes information related to a percentage of at least one… digital asset out of the set of …digital assets displayed on the user interface;    (at least para 72, 76-77)
It would have been obvious for someone skilled in the art at the time of the filing to modify Marsland’s existing features of 3D digital assets within a 3D environment, receiving user interaction and viewability metric data of a set of 3D digital assets in a 3D environment/generating a list of 3D digital assets sorted based on the metric data of the at least one 3D digital asset/transmitting information related to the at least one 3D digital asset and the sorted list to the user interface/the information related to the 3D digital asset with the highest metric data value is displayed first on the user interface, wherein information related to the set of 3D digital assets is ordered based on the sorted list, with Belenguer’s feature of the metric data includes information related to a percentage of at least one digital asset out of the set of digital assets displayed on the user interface, to ensure that advertising content is viewed by the end customer – Belenguer, para 12.
As per Claims 5, 12, 18, Marsland in view of Belenguer teach:
	the information related to another 3D digital asset from the set of 3D digital assets is displayed on the user interface upon a tap or selection on the user interface.  (Marsland, at least: abstract, col15, lines 1-20, fig5)
As per Claims 6,13,19, Marsland in view of Belenguer teach:
information related to the at least one 3D digital asset includes an incentive associated with a good or service associated with the at least one 3D digital asset.  (Marsland, at least: col11, lines 15-67, col12)
As per Claims 7, 14, 20, Marsland in view of Belenguer teach:
	the set of 3D digital assets includes at least one of a number of 3D digital assets within the 3D environment, a number of 3D digital assets displayed on the user interface  (Marsland, at least: fig6 and associated text, fig5 and associated text, col15)
As per Claim 15, Marsland teaches:
a memory device; and a processing system comprising at least one hardware core, coupled to the memory device, the processing system configured to:  (at least fig15 and associated text)
Ser No.: 15/855,001Page 5 of 10Dkt No.: 1215.P005Ctransmit user interaction  and viewability related metric data of a set of 3D digital assets in the 3D environment (Marsland teaches receiving user interaction data of a set of 3D digital assets in a 3D environment: at least fig 6 and associated text, col5 , lines 60-67 –“may send player engagement information…to the game server”. Marsland teaches receiving information related to how well the “branded virtual objects fit at the placement position of the selected virtual object” – at least col9, lines 60-67 and col 10, lines 1-3, which is construed as “viewability related metric data of a set of 3D digital assets” in a 3D environment.)
Marsland teaches 3d digital objects within a 3d environment, and receiving 3d object data that includes viewability related metric data, but fails to teach: 
	the metric data includes information related to a percentage of at least one 3D digital asset out of the set of 3D digital assets displayed on the user interface;  
	However, Belenguer teaches:
	the metric data includes information related to a percentage of at least one … digital asset out of the set of … digital assets displayed on the user interface;    (at least para 72, 76-77)
It would have been obvious for someone skilled in the art at the time of the filing to modify Marsland’s existing features, with Belenguer’s feature of the metric data includes information related to a percentage of at least one digital asset out of the set of digital assets displayed on the user interface, to ensure that advertising content is viewed by the end customer – Belenguer, para 12.
Marsland in view of Belenguer further teach:
 and receive information related to the at least one 3D digital asset and a sorted list of 3D digital assets, the sorted list based on the metric data of the at least one 3D digital asset;  (   Marsland, at least: abstract, col.15, lines 1-20 and 45-67 – “may cause the search results to be sorted based on a level of player engagements with the branded virtual objects”, fig5; Marsland also teaches sorting the objects based on their viewability related data – at least col9, lines 60-67 and col10, lines 1-3)
wherein the information related to a 3D digital asset with the highest metric data value is displayed first on the user interface, and wherein information related to the set of 3D digital assets is ordered based on the sorted list. (Marsland: at least: fig6 and associated text, fig5 and associated text, col15; Marsland also teaches sorting the objects based on their viewability related data – at least col9, lines 60-67 and col10, lines 1-3))

Claims 2, 4, 9, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Marsland et al. (8591304) in further view of Belenguer (20100217666), in even further view of Dutt (20160293133).
As per Claims 2, 9, 16, Marsland in view of Belenguer do teach receiving user interaction and viewability related metric data for a set of 3D digital assets within a 3D environment, and the metric data includes information related to a percentage of at least one 3D digital asset out of the 3D digital assets displayed in the user interface, as noted above; however, they fail to teach  determining the percentage of a 3D digital object displayed on a user interface using ray casting techniques. However, Dutt teaches:
the information related to the percentage of the at least one 3D digital asset displayed on the user interface is determined using ray casting techniques.  (at least para 13 – ray tracing is used to determine whether a ray intersects an object, and to determine whether objects are close to one another, and spatial information about the objects in a virtual scene is determined and stored. Determining/storing spatial information about the objects in a virtual scene is construed as determining information related to the percentage of the at least one object displayed on the user interface.)
It would have been obvious for someone skilled in the art at the time of the filing to modify Marsland’s existing features, combined with Belenguer’s existing features, with Dutt’s feature of the information related to the percentage of the at least one 3D digital asset displayed on the user interface is determined using ray casting techniques, to determine whether a ray intersects an object and to facilitate some types of geometric queries – Dutt, para 13.
As per Claims 4, 11, Marsland in view of Belenguer in further view of Dutt teach:
	an asset manager residing on the client machine transmits the user interaction or viewability related metric data.  (Applicant describes, in the Spec., the claimed invention to be implemented using computer code and data stored on executed on one or more electronic systems – including computer systems, that include “one or more processors”; therefore the ‘client machine’ is construed as a computer that comprises at least one processor. The asset manager is described in the Specification as “the communication interface between smart objects…and smart object processing system”. Marsland teaches: a computer including a processor – at least fig 15 and associated text, as well as communication interfaces between the software/hardware components of the system – at least col37, lines 1-30. It also teaches the remaining claimed limitations: at least: fig6 and associated text, fig5 and associated text, col15)

Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				Claim 1: Marsland in view of Belenguer do not teach: “wherein the metric data includes information related to a percentage of at least one 3D digital asset out of the set of 3D digital assets displayed on the user interface”
				There is no explanation/disclosure in the cited art that teaches how a person having ordinary skill in the art can implement a teaching related to two dimensional objects in a 3d environment. Examiner has failed to explain how it would be obvious for a person having ordinary skill in the art to implement the teachings of Belenguer into a 3D environment
	Marsland in view of Belenguer teach the claimed limitation of “wherein the metric data includes information related to a percentage of at least one 3D digital asset out of the set of 3D digital assets displayed on the user interface”.  Marsland teaches receiving user interaction data of a set of 3D digital assets in a 3D environment: at least fig 6 and associated text, col5 , lines 60-67 –“may send player engagement information…to the game server”. Marsland teaches receiving information related to how well the “branded virtual objects fit at the placement position of the selected virtual object” – at least col9, lines 60-67 and col 10, lines 1-3, which is construed as “viewability related metric data of a set of 3D digital assets” in a 3D environment. Belenguer further teaches:  the metric data includes information related to a percentage of at least one… digital asset out of the set of …digital assets displayed on the user interface;    (at least para 72, 76-77). It would have been obvious for someone skilled in the art at the time of the filing to modify Marsland’s existing features of 3D digital assets within a 3D environment, and receiving user interaction and viewability metric data of a set of 3D digital assets in a 3D environment, with Belenguer’s feature of the metric data including information related to a percentage of at least one digital asset out of the set of digital assets displayed on the user interface, to ensure that advertising content is viewed by the end customer – Belenguer, para 12.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Marsland’s teaching of 3D digital assets within a 3D environment, and receiving user interaction and viewability metric data of a set of 3D digital assets in a 3D environment, is combined with Belenguer’s feature of the metric data includes information related to a percentage of at least one digital asset out of the set of digital assets displayed on the user interface, to ensure that advertising content is viewed by the end customer – Belenguer, para 12. While Belenguer does not explicitly teach the respective claimed feature of the metric data includes information related to a percentage of at least one digital asset out of the set of digital assets displayed on the user interface occurring in a 3D environment, Examiner notes that Belenguer does not explicitly exclude the feature occurring within a 3D environment; furthermore, the teaching of Belenguer has been combined with the teachings of Marsland, wherein Marsland does in fact teach a 3D environment that is associated with 3D objects – as noted in the Office Action above.





				Claim 2:  Examiner cannot establish a prima facie showing that Belenguer’s teaching can be implemented in a 3D environment
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Marsland’s teaching of 3D digital assets within a 3D environment, and receiving user interaction and viewability metric data of a set of 3D digital assets in a 3D environment, is combined with Belenguer’s feature of the metric data includes information related to a percentage of at least one digital asset out of the set of digital assets displayed on the user interface, to ensure that advertising content is viewed by the end customer – Belenguer, para 12. While Belenguer does not explicitly teach the respective claimed feature of the metric data includes information related to a percentage of at least one digital asset out of the set of digital assets displayed on the user interface occurring in a 3D environment, Examiner notes that Belenguer does not explicitly exclude the feature occurring within a 3D environment; furthermore, the teaching of Belenguer has been combined with the teachings of Marsland, wherein Marsland does in fact teach a 3D environment that is associated with 3D objects – as noted in the Office Action above.




Claim 2: Neither Dutt’s size or configuration of the virtual space, nor the position, orientation, velocity , or movement of objects in the space can reasonably be construed as “information related to the percentage of the [3D digital asset] displayed on the user interface, as claimed. Dutt’s disclosure in para 13 is related to storing the objects in a space partitioning data structure which is used to determine the rendering order of objects. This is irrelevant for the purposes to render the claimed limitations obvious.
	Marsland in view of Belenguer in further view of Dutt do teach the claimed limitations of Claim 2. Applicant disagrees with the Examiner’s interpretation of Dutt, noting para 13 specifically. Examiner maintains the prior art rejection of Claim 2, and the Examiner’s reasoning is the same as previously noted. The fact that Dutt also teaches, in para 13, the objects’ velocity and movements, does not teach away from Dutt’s teaching of determining/storing spatial information about objects within a virtual scene, and from the Examiner’s consideration of Dutt’s feature of determining/storing spatial information about the objects in a virtual scene as teaching determining information related to the percentage of at least one object displayed in the user interface. Dutt teaches: the information related to the percentage of the at least one 3D digital asset displayed on the user interface is determined using ray casting techniques.  (at least para 13 – ray tracing is used to determine whether a ray intersects an object, and to determine whether objects are close to one another, and spatial information about the objects in a virtual scene is determined and stored. Determining/storing spatial information about the objects in a virtual scene is construed as determining information related to the percentage of the at least one object displayed on the user interface.) It would have been obvious for someone skilled in the art at the time of the filing to modify Marsland’s existing features, combined with Belenguer’s existing features, with Dutt’s feature of the information related to the percentage of the at least one 3D digital asset displayed on the user interface is determined using ray casting techniques, to determine whether a ray intersects an object and to facilitate some types of geometric queries – Dutt, para 13.

			Claim 3: Cited prior art does not teach the claimed limitations
	Examiner agrees. The prior art rejection of Claims 3, 10, 17 has been overcome and has been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
6/7/2022